         Case 1:16-cv-00511-KBJ Document 113 Filed 02/11/21 Page 1 of 13




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

                                               )
M. NAWAZ RAJA, et al.,                         )
                                               )
               Plaintiffs,                     )
                                               )
               v.                              )       No. 16-cv-0511 (KBJ)
                                               )
FEDERAL DEPOSIT INSURANCE                      )
CORPORATION, et al.,                           )
                                               )
               Defendants.                     )
                                               )


                  MEMORANDUM OPINION ADOPTING
        REPORT & RECOMMENDATION OF THE MAGISTRATE JUDGE

       On September 30, 2020, this Court issued an order that adopted Magistrate Judge

Robinson’s Report and Recommendation in its entirety, and granted the motions to

dismiss that twelve of the sixteen remaining named defendants in this case had filed.

(See Order Adopting R. & R., ECF No. 106.) 1 The Court’s September 30 th order

dismissed Plaintiffs M. Nawaz and Neelum Nawaz Raja’s entire complaint without

prejudice, concluding that the complaint failed to comply with Federal Rule of Civil

Procedure 8. (See id.; see also Mem. Op. Adopting R. & R., ECF No. 105, at 4, 11.) 2

On October 13, 2020, Plaintiffs filed a motion to vacate the Court’s order and the

accompanying memorandum opinion, on the ground that Plaintiffs had not received a




1
 Magistrate Judge Robinson’s Report and Recommendation, which is 7 pages long, is attached hereto
as Appendix A. The Court’s order from September 30, 2020, adopting the Report and Recommendation,
also included the report as an attachment; however, because that order has been vacated for the reasons
explained below, the Court reattaches the Report and Recommendation here.
2
  Page number citations refer to the numbers automatically assigned by the Court’s electronic case
filing system.
        Case 1:16-cv-00511-KBJ Document 113 Filed 02/11/21 Page 2 of 13




copy of Magistrate Judge Robinson’s Report and Recommendation, and, therefore,

lacked the opportunity to file timely objections. (See Pls.’ Mot. to Vacate Order, ECF

No. 107, ¶¶ 4–5, 13–14, 19.) In light of Plaintiffs’ representations, the Court

subsequently vacated its September 30 th order and memorandum opinion, and permitted

Plaintiffs to file objections to the Report and Recommendation (see Min. Order of Nov.

18, 2020), which Plaintiffs then filed promptly, on December 8, 2020 (see Pls.’ Objs. to

R. & R. (“Pls.’ Objs.”), ECF No. 108). Defendants filed a response to Plaintiffs’

objections on December 24, 2020 (see Defs.’ Resp. to Pls.’ Objs. (“Defs.’ Resp.”), ECF

No. 110), and Plaintiffs filed a reply thereto on January 8, 2021 (see Pls.’ Reply to

Defs.’ Resp., ECF No. 112).

       For the reasons explained below, the Court reaffirms its conclusion that

Magistrate Judge Robinson correctly determined that Plaintiffs’ complaint fails to

provide a “short and plain statement” of their claims pursuant to Rule 8, Fed. R. Civ. P.

8(a)(2), and that, as a result, Plaintiffs’ complaint must be dismissed without prejudice.

                                             I.

       In their objections to the Report and Recommendation, Plaintiffs contest

Magistrate Judge Robinson’s findings, characterizations, and conclusions on numerous

grounds. (See generally Pls.’ Objs.) First and foremost, Plaintiffs contend that the

Report and Recommendation unfairly penalizes them for being “caught in [a] catch 22”

(id. at 2), because Rule 8(a) of the Federal Rules of Civil Procedure mandates a short

and concise statement of their claims, while Rule 9(b) requires them to “plead their

claims sounding in fraud with particularity” (id. at 7). Plaintiffs argue that,

consequently, their complaint should not be dismissed for being “overly detailed” (id.),




                                             2
         Case 1:16-cv-00511-KBJ Document 113 Filed 02/11/21 Page 3 of 13




especially when the complaint provides Defendants with fair notice of the claims

against them (id. at 4–5, 7) and “sets forth facts supporting each element that would be

required for Plaintiffs to prevail on their claim[s]” (id. at 8). Plaintiffs further maintain

that their claims are not barred by the principles of res judicata and issue preclusion

(id. at 8–11); that their “leveraging claims alone against Defendants are a viable

antitrust cause of action enough to defeat” Defendants’ motions to dismiss, and

Magistrate Judge Robinson “failed to even mention” those particular claims (id. at 11);

and that Magistrate Judge Robinson’s Report and Recommendation was defective in

other respects, including that the magistrate judge “erroneously assume[d] that FDIC’s

actions are wholly unrelated” to Plaintiffs’ claims (id. at 16); “failed to see that the

consumer confusion is profuse, and discovery tightly guarded to obtain justice” (id. at

30 (emphasis omitted)); and incorrectly stated that Plaintiffs failed to seek her

permission to file a surreply to Defendants’ motions to dismiss (see id.). 3

        In response, Defendants insist that Plaintiffs’ complaint fails to “meet the basic

requirements of notice pleading” and thus should be dismissed “with prejudice[.]”

(Defs.’ Resp. at 3–4.) Defendants also urge the Court to dismiss Plaintiffs’ claims for

various other reasons that Magistrate Judge Robinson did not reach in her Report and




3
  The majority of Plaintiffs’ objections appear to stem from statements that Magistrate Judge Robinson
made in the background section of the Report and Recommendation. (See, e.g., R. & R., ECF No. 104,
at 2 n.3 (asserting that Plaintiffs failed to serve two defendants); see also id. at 3 (stating that Plaintiffs
failed to secure leave to file their surreplies).) However, Magistrate Judge Robinson based her
substantive recommendation only on the complaint’s failure to comply with Rule 8, and expressly
declined to address whether Plaintiffs’ claims were barred by res judicata, issue preclusion, or any
other potential ground for dismissal. (See id. at 4 & n.6, 5–7.) Moreover, although Magistrate Judge
Robinson asserted that Plaintiffs’ complaint includes “claims regarding actions undertaken by
Defendant FDIC in wholly unrelated matters,” that statement served as just one example—among
many—of why Magistrate Judge Robinson concluded that the complaint fails to satisfy Rule 8. (See id.
at 5.)


                                                      3
           Case 1:16-cv-00511-KBJ Document 113 Filed 02/11/21 Page 4 of 13




Recommendation but that Defendants had included in their motions to dismiss. (See id.

at 4.) 4

                                                    II.

           After carefully reviewing the parties’ submissions, the Court maintains its view

that Magistrate Judge Robinson correctly concluded that Plaintiffs’ complaint fails to

comply with Rule 8’s “short and plain statement” requirement. See Fed. R. Civ. P.

8(a)(2). Put simply, the purpose of Rule 8 is to allow “[t]he court or opposing party . . .

to understand whether a valid claim is alleged and if so what it is.” Poblete v. Indymac

Bank, 657 F. Supp. 2d 86, 96 (D.D.C. 2009) (internal quotation marks and citation

omitted). This purpose is undermined, however, when a pleading includes “unnecessary

prolixity[,]” because such a pleading imposes an “unjustified burden” on the court and

the opposing party “to select the relevant material from a mass of verbiage.” Ciralsky

v. CIA, 355 F.3d 661, 669 (D.C. Cir. 2004) (internal quotation marks, citation, and

alteration omitted). It is also well established that “a complaint that is excessively

long, rambling, disjointed, incoherent, or full of irrelevant and confusing material will

patently fail [Rule 8’s] standard, and so will a complaint that contains an untidy

assortment of claims that are neither plainly nor concisely stated, nor meaningfully

distinguished from bold conclusions, sharp harangues and personal comments.”

Jiggetts v. District of Columbia, 319 F.R.D. 408, 413 (D.D.C. 2017) (internal quotation

marks and citation omitted).




4
  Specifically, Defendants assert that (1) Plaintiffs’ claims are barred by res judicata; (2) Plaintiffs
failed to serve multiple defendants properly; (3) the complaint fails to state claims for which relief can
be granted; and (4) the claims pertaining to the FDIC Defendants in particular are highly vague and
conclusory. (See id. at 7–12.)


                                                    4
        Case 1:16-cv-00511-KBJ Document 113 Filed 02/11/21 Page 5 of 13




       In this Court’s view, Plaintiffs’ 447-paragraph complaint does not come close to

satisfying Rule 8’s standards. The complaint’s inclusion of unnecessary facts,

conclusory allegations, and vague assertions makes it exceedingly difficult to figure out

the precise contours of the claims at issue as well as the “essential facts that underlie

[such] legal claims[.]” See id. at 415. And nothing about Rule 9(b)’s heightened

pleading requirement creates the “Catch 22” that Plaintiffs fear. (Pls.’ Objs. at 7.) That

is, to comply with Rules 8 and 9(b), a plaintiff must plead sufficient facts regarding “the

circumstances constituting fraud or mistake[,]” Fed. R. Civ. P. 9(b), but those facts

must be presented in a clear and concise manner, see Fed. R. Civ. P. 8(a). This is by no

means an impossible or unduly onerous task, and the fact that Plaintiffs’ claims “sound

in fraud” (Pls.’ Objs. at 2) does not excuse them filing a complaint that meets Rule 8’s

“clarity and brevity” requirements, Ciralsky, 355 F.3d at 669 (internal quotation marks

and citation omitted); see also Jiggetts, 319 F.R.D. at 418 (rejecting plaintiffs’ claim

that “there is a tension between complying with Rule 8 and stating a claim, such that

including excessive detail is unavoidable”).

       As a result, the Court agrees with Magistrate Judge Robinson’s conclusion that

Plaintiffs’ complaint must be dismissed for failure to comply with Rule 8, and having

made that determination, the Court need not reach the other issues raised in the parties’

briefs. See, e.g., Jiggetts, 319 F.R.D. at 413 (stating that a court “may dismiss the

pleading or the action” if “a complaint fails to comport with the standards of Rule 8”).

In addition, because this is Plaintiffs’ first complaint in this action, and they are

proceeding pro se, the Court will dismiss the complaint without prejudice, and will

permit Plaintiffs to file an amended complaint, should they wish to do so. See Achagzai




                                               5
         Case 1:16-cv-00511-KBJ Document 113 Filed 02/11/21 Page 6 of 13




v. Broad. Bd. of Governors, 109 F. Supp. 3d 67, 69 (D.D.C. 2015) (explaining that

“[w]hen a trial court concludes that an initial complaint fails to satisfy Rule 8, an

appropriate remedy is to strike the complaint . . . and to provide the plaintiff with an

opportunity to file an amended complaint that complies with the Rules”). 5

                                                 III.

       For the reasons explained above, the Court reaffirms that Magistrate Judge

Robinson’s Report and Recommendation is ADOPTED, insofar as that report

recommends dismissal of Plaintiffs’ complaint for failure to comply with Rule 8’s

“short and plain statement” requirement. Fed. R. Civ. P. 8(a). Accordingly, as set forth

in the separate Order that accompanies this Memorandum Opinion, Defendants’

Motions to Dismiss (ECF Nos. 58, 61, 66, and 81) will be GRANTED. To the extent

that not all of the defendants in this action have filed or joined these motions to

dismiss, the Court further finds that Plaintiffs’ claims with respect to such absent

defendants also fail to comply with Rule 8, see Fontaine v. JPMorgan Chase Bank,

N.A., 42 F. Supp. 3d 102, 107 (D.D.C. 2014) (explaining that courts may dismiss a

complaint sua sponte for failure to comply with Rule 8); therefore, Plaintiffs’ entire

complaint (ECF No. 1) will be DISMISSED WITHOUT PREJUDICE.




DATE: February 11, 2021                        Ketanji Brown Jackson
                                               KETANJI BROWN JACKSON
                                               United States District Judge



5
  If Plaintiffs file an amended complaint that contains the same alleged defects that Defendants have
identified in their motions to dismiss (see Defs.’ Resp. at 7–12 (summarizing their arguments regarding
alternative grounds for dismissal)), Defendants can reassert their motion-to-dismiss arguments in
another responsive pleading, and the Court will address those arguments at that time.


                                                   6
            Case 1:16-cv-00511-KBJ Document 113 Filed 02/11/21 Page 7 of 13
                                                  Appendix A


                                    UNITED STATES DISTRICT COURT
                                    FOR THE DISTRICT OF COLUMBIA



M. NAWAZ RAJA, et al.,
                Plaintiffs,
          v.                                                                  Civil Action No. 16-511
                                                                                     KBJ/DAR
FEDERAL DEPOSIT INSURANCE
CORPORATION, et al.,
                 Defendants.



                                    REPORT AND RECOMMENDATION
           Plaintiffs M. Nawaz and Neelum Nawaz Raja commenced this action by filing a seventy-

five-page, 447-paragraph Complaint. Complaint (ECF No. 1). Plaintiffs named as Defendants

                                                                                venteen entities which appear

to be financial institutions who are subsidiaries thereof, and an individual identified as an officer

of one such entity.

           Plaintiffs, in the first paragraph of their Complaint, state that                              s under

the [Federal Deposit Insurance] A

                                                                 Id.1 Plaintiffs account of the events

preceding the challenged actions of the FDIC begins in the thirty-ninth paragraph of their

Complaint, where they assert that in 2006, they refinanced their home loan with Indy Mac Bank. 2


1
    See also Complaint, ¶¶ 28-34.
2
 See also id., ¶¶ 40-44, 46. Plaintiffs make further allegations regarding the mortgagor, as well as the entities which
subsequently became involved in the funding, assignment, reassignment, and servicing of the loan. See id., ¶¶ 49-
62, 65-86, 110-14, 119-23, 133-34, 182-199, 377-78, 381-82.
of the financial institutions named as Defendants. See id., ¶¶ 168-181, 398-99, 404-08. Additionally, Plaintiffs
complain about the bankruptcy proceeding undertaken by one of the financial institutions named as a Defendant.
See id., ¶¶ 242-61. Finally, Plaintiffs allege fraud by the FDIC and several of the financial institutions named as
Defendants. See id., ¶¶ 278-352, 421-47.
          Case 1:16-cv-00511-KBJ Document 113 Filed 02/11/21 Page 8 of 13
                                               Appendix A
Raja, et al. v. FDIC, et al.


Plaintiffs appear to allege that subsequent efforts by other entities named as Defendants to

foreclose on the property were flawed. See id., ¶¶ 87-106, 200-14. Plaintiffs also make

allegations concerning the manner in which the 2006 refinancing was consummated. See id., ¶¶

262-77.

         Plaintiffs reside in the Commonwealth of Virginia, and the property which is the subject

of their Complaint is the home in which they reside in the Commonwealth of Virginia.

         The undersigned, as well as the referring court, beginning in May 2017, undertook

extensive consideration of the status of service of process upon the named Defendants. See, e.g.,

05/25/2017 Minute Order; Report and Recommendation (ECF No. 44); Memorandum Opinion

and Order (ECF No. 56); Report and Recommendation (ECF No. 97). This consideration

culminated in the dismissal of IMB Holdco, LLC and Indy Mac Ventures, LLC as Defendants

for Plaintiffs failure to effect service upon them in accordance with Rule 4 of the Federal Rule

of Civil Procedure and the referring court [56] Memorandum Opinion and Order. 3

         Four motions to dismiss have been filed by the remaining Defendants:

              1) Motion to Dismiss Complaint (ECF No. 58) filed by Defendants
                 MERSCORP Holdings, Inc., Merscorp Inc., Mortgage Electronic
                 Registration Systems, Inc., Deutsche Bank National Trust
                 Company, Deutsche Bank AG, and Deutsche Bank Securities.

              2)
                   by Defendants IndyMac ABS, Inc. and IndyMac MDS, Inc.

              3) Defendants CIT Bank, N.A., OneWest Bank N.A., and IndyMac

                   No. 66) filed by CIT Bank, N.A., OneWest Bank N.A., and IndyMac
                   Mortgage Services.

              4)
                   No. 81) filed by the Federal Deposit Insurance Corporation.

3
 The individual who was named as a Defendant was never served and did not appear for the limited purpose of
contesting service. Indy Mac Indx 2006-AR8, one of the entities named as a Defendant, similarly was never served
and did not appear for the limited purpose of contesting service.

                                                        2
          Case 1:16-cv-00511-KBJ Document 113 Filed 02/11/21 Page 9 of 13
                                                   Appendix A
Raja, et al. v. FDIC, et al.




         The remaining Defendants, in these motions, rely upon multiple grounds in support of

their respective motions. 4 Common to each of the four motions to dismiss is the ground that



8(a)(2) of the Federal Rules of Civil Procedure.

         Plaintiffs filed an opposition to each of the four motions to dismiss. In each opposition,

Plaintiffs incorporate the representations which they included in their Complaint and suggest that

this Court should permit them to take discovery. With respect to the arguments of all Defendants

regarding

undertake no effort to provide a more definite statement of their claims. 5

         Defendants filed replies (ECF Nos. 78, 79, 80, 89) to the respective oppositions.

Plaintiffs, without first securing leave of the Court to do so, filed a surreply to each reply (ECF

Nos. 83, 84, 85, 90).




4
  Among these grounds are arguments that because Plaintiffs previously and unsuccessfully litigated the same
claims presented in the instant action in the United States District Court for the Eastern District of Virginia, their
claims are barred by res judicata and issue preclusion. See, e.g., Memorandum in Support of Motion to Dismiss
Complaint (ECF No. 58-2) at 2. The record in the instant action includes (1) the order of a District Judge of the
Eastern District of Virginia dismissing Plaintiffs Complaint with prejudice, denying their motion for
reconsideration, and imposing sanctions; (2) the opinion of a panel of the United States Court of Appeals for the
                                                                                          enying Plaintiffs petition for
rehearing and for rehearing en banc, and (4) the mandate of the Fourth Circuit. Notice of Filing (ECF No. 18).
Plaintiffs                       certiorari was denied. Notice of Related Proceedings (ECF No. 30).
5
 See, e.g.,
Verified Complaint (ECF No. 72) at 8, 25-26;
Mortgage Electronic Registration Systems, Inc., Deutsche Bank National Trust Company, Deutsche Bank A.G. and
Deutsche Bank Securities Inc     s Motion to Dismiss Plaintiffs Verified Complaint (ECF No. 73) at 10-11, 30-33;

                                                   (ECF No. 76) at 18-25;
                                                                             (ECF No. 87) at 35-40.


                                                           3
         Case 1:16-cv-00511-KBJ Document 113 Filed 02/11/21 Page 10 of 13
                                                Appendix A
Raja, et al. v. FDIC, et al.


         Upon consideration of the entire record herein, the undersigned will recommend that each

of the four motions to dismiss be granted on the grou

8(a)(2) of the Federal Rules of Civil Procedure. 6



DISCUSSION

         Rule 8 of the Federal Rules of Civil Procedure provides, in pertinent part, that

pleading that states a claim for relief must contain a short and plain statement of the claim

                                                                                    This Court, just over two

weeks ago, characterized the Rule 8 requirement, including the requirement of Rule 8(d)(1) that

                               c

                                                                                                     Terrell v.

Mr. Cooper Group, Inc., Civil Action No. 20-0496, 2020 WL 4673420, at *3 (D.D.C. Aug. 12,

2020) (citing Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)). The Court further noted

         complaint that is excessively long, rambling, disjointed, incoherent, or full of irrelevant

and confusing material does not meet the R                                                   Id. (citation

omitted). The C                            if a complaint fails to comport with the standards of Rule 8,

                                                            Id. (citations omitted).

                                                                             pro se litigant; however, pro se

                                                               Id.; see also Gassew v. Dept. of the

Treasury, Civil Action No. 20-01023, 2020 WL 2523178, at *1 (D.D.C. April 28, 2020)                       Pro se

                                                                                                    Brock v.

Okla., Civil Action No. 19-03112, 2019 WL 6525625, at *1 (D.D.C. Dec. 04, 2019)


6
 Given this recommendation, the undersigned has no occasion to consider herein other grounds, such as res judicata
and issue preclusion, see supra n.4, which also may warrant dismissal.

                                                        4
         Case 1:16-cv-00511-KBJ Document 113 Filed 02/11/21 Page 11 of 13
                                             Appendix A
Raja, et al. v. FDIC, et al.


a pro se                       s                                                           s drafted by

                   pro se litigants must comply with the Federal Rules of Civil P

(quoting Jarrell v. Tisch, 656 F. Supp. 237, 239 (D.D.C. 1987)).

         The undersigned finds that Plaintiffs                                      mandates

8. In reaching this finding, the undersigned has considered, but does not exclusively rely upon,



obser

conspiracy theories concerning financial institutions and federal regulators. For example,

Plaintiffs allege, with respect to one of the entities they name as a Defendant,

of [the entity] say so, does not make what has happened here morally, ethically, or politically

                                   see also id

what appears to be a criminal enterprise of RICO-style document manufacturing for purposes of

                                                        -proclaimed authority that is at best

                                                                  entities and individuals not named

as Defendants, see, e.g., id. at 22, n.19; vague and conclusory assertions regarding the activity of

various mortgage lenders, see, e.g., id. at 23-24, 47-49, and claims regarding actions undertaken

by Defendant FDIC in wholly unrelated matters, see, e.g., id. at 29 n.28, 49-54. Among the



                  239. The most recent U.S. bubble and resultant financial crisis
                  and Great Recession were driven by three epidemics of fraud led by
                  elite banker
                  (collectively, loan origination frauds by IndyMac, Lehman Brothers
                  and DBNTC et al in a joint venture), and 3) resale of such

                  and warrant

Id. at 40.



                                                    5
         Case 1:16-cv-00511-KBJ Document 113 Filed 02/11/21 Page 12 of 13
                                               Appendix A
Raja, et al. v. FDIC, et al.



         The undersigned is mindful that Plaintiffs are proceeding pro se

                                               assessment of their compliance with Rule 8. However,



Eastern District of Virginia, and the Fourth Circuit, that they were expected to confine their

                                   n statement of the claim showing that the pleader is entitled to

relief. See, e.g., Notice of Filing (ECF No. 18). 7

         The undersigned does not doubt that Plaintiffs feel strongly about the events

contemporaneous with and subsequent to the refinancing of their home, and, more broadly, the

various regulations affecting the home mortgage industry. However, their passion does not

permit this Court to dispense with the requirements of Rule 8(a)(2).




7
 Plaintiff                                  motions, make no attempt to explain how their seventy-five-page,
447-paragraph Complaint constitutes a                             Instead, they simply state their disagreement
                contentions regarding Rule 8                                                       See, e.g.,

Motion to Dismiss Verified Complaint (ECF No. 76) at 20-25; see also supra n.5 and accompanying text.


                                                       6
         Case 1:16-cv-00511-KBJ Document 113 Filed 02/11/21 Page 13 of 13
                                                  Appendix A
Raja, et al. v. FDIC, et al.


CONCLUSION

         For all of the foregoing reasons, it is this 31st day of August, 2020,

         RECOMMENDED that each of the four pending motions to dismiss (ECF Nos. 58, 61,
                                                                                      8
66, 81) be GRANTED




                                                                         DEBORAH A. ROBINSON
                                                                         United States Magistrate Judge



      Within fourteen days, any party may file written objections to this report and
recommendation. The objections shall specifically identify the portions of the findings and
recommendations to which objection is made and the basis of each such objection. In the
absence of timely objections, further review of issues addressed herein may be deemed
waived.




8
 See supra n.6. In any event, the undersigned -- like the court in Terrell
...                                                                           icata and statute of limitations
             Terrell, 2020 WL 4673420, at *4.

                                                           7
